Citation Nr: 1018296	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  02-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Robito Guardiano Monatad, 
Agent


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 administrative 
determination by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied a claim of basic 
eligibility for VA nonservice-connected death pension 
benefits.

The issue was previously before the Board in March 2003 when 
it was remanded for Veterans Claims Assistance Act of 2000 
(VCAA) compliance.

In September 2003 the Board again remanded the issue to 
afford the appellant with a requested Travel Board hearing.  
In August 2004, the appellant withdrew her Travel Board 
hearing request.  The issue on appeal was again before the 
Board and the appeal was denied in an October 2004 decision.  
The appellant appealed the Board's October 2004 denial of 
entitlement to basic eligibility for VA nonservice-connected 
death pension benefits to the United States Court of Appeals 
for Veterans Claims (Court).  By Order dated May 24, 2006, 
the Court vacated the Board's October 2004 denial and 
remanded this matter to the Board for compliance with the 
instructions included in the May 2006 Joint Motion for Remand 
(JMR).  The Board remanded the matter back to the RO in 
October 2006 for appropriate action to ensure compliance with 
the JMR.  As is discussed in more detail below, the RO has 
provided new VCAA notice and accomplished a new adequate 
service department certification concerning the question of 
qualifying U.S. military service in this case.  The Board 
finds that the RO has substantially complied with the October 
2006 remand.

FINDING OF FACT

The appellant's husband did not have qualifying active 
service for purposes of VA death pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in an October 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  Significantly, the notice specifically provided the 
types of evidence that may be used to show qualifying 
service.  Moreover, in accordance with the Board's prior 
remand, the notice clearly set forth the requirements for 
establishing eligibility pursuant to 38 C.F.R. § 3.203 and 
the reasons why the evidence the appellant had submitted thus 
far was not adequate for purposes of showing qualifying 
service.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Although the most recent adequate 
VCAA notice was provided after the initial decision, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in subsequent 
supplemental statements of the case, including in January 
2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
underlying claim for death pension benefits.  Further, the 
VCAA letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date.

In sum, the appellant has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of the claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
appellant has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also notes that Congress, in enacting the VCAA 
statute, noted the importance of balancing the duty to assist 
with 'the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.'  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the 
law and not the evidence is dispositive of the claim, the 
VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA 
not applicable to a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  Thus, even though the appellant has 
received sufficient VCAA notice, as the law is dispositive in 
the instant claim, the VCAA is arguably not applicable.

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record includes service records 
from the Philippine government as well as affidavits 
submitted by the appellant.  Significantly, the record also 
contains documents from the National Personnel Records Center 
(NPRC) stating that the appellant's spouse had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  Under the circumstances, the Board finds that 
the RO has complied with the Board's prior remand and has met 
its duty to assist.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In conclusion, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The appellant contends that she is eligible for VA death 
benefits because her husband had qualifying service as a 
member of the United States Armed Forces of the Far East 
(USAFFE) in the Philippine Commonwealth Army, including the 
recognized guerillas, during World War II.  The United States 
will pay compensation to any veteran disabled by disease or 
injury incurred in or aggravated by active military service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease 
or injury was incurred, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1131.  The law also authorizes payment of a pension 
to a veteran who has the requisite service, or his surviving 
spouse.  38 U.S.C.A. § 1521.

For purposes of any of the above determinations, the term 
'veteran' means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

'Veteran' means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  'Veteran of any war' means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances.  Those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, are included for compensation benefits and DIC.  
Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. 
§ 3.41(a) and (d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Secretary has lawfully promulgated 
regulations making service department findings 'binding on 
the VA for purposes of establishing service in the United 
States Armed Forces.'  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

Whether a person is a veteran is a question dependent on 
Service Department certification.  38 C.F.R. § 3.41 (a)(d); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In the 
instant case, as discussed below, the service department has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
NPRC based the certification on the information supplied by 
the appellant.  The Board is bound by the certification of no 
recognized service by the service department.  38 C.F.R. 
§§ 3.8, 3.9; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included. Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.

In the present case, the RO attempted to verify the service 
of the appellant's husband.  In December 2001, the NPRC 
certified that the decedent had no service as a member of the 
Philippine Commonwealth Army, including as a recognized 
guerrilla in the service of the United States of America.

As noted in the May 2006 Joint Motion for Remand in this 
case, the information submitted with the first NPRC 
verification request included the decedent's name, the date 
and country of his birth, dates of service, and a service 
number that was different that the service number the 
appellant noted on her January 2002 application for benefits.  
In an earlier application for disability benefits, submitted 
in April 2001, the appellant indicated two possible service 
numbers that might be associated with her husband; one was 
the number that would be used in the first NPRC verification 
attempt, and the other was the number repeated in the 
appellant's January 2002 application which was not included 
in the first NPRC request.  Additionally, a third potential 
service number is also suggested by the record on an Anderson 
Fil-American Guerillas ID card.

Following the JMR and a corresponding Board remand, a new 
attempt to verify service for the appellant's husband was 
initiated in June and August 2009.  This request featured the 
same information as was used in the previous NPRC request, 
but with the significant addition of the two alternative 
service numbers raised by the record as discussed above.  In 
October 2009, the NPRC again certified that the decedent had 
no service as a member of the Philippine Commonwealth Army, 
including as a recognized guerrilla in the service of the 
United States of America.

The Board additionally observes that the appellant has made 
reference, including in items of correspondence dated in 
January 2006 and in December 2006, to an alternative name.  
Specifically, the appellant's statements refer to this 
alternative name as something brought to her attention by a 
letter she received from VA.  Although the appellant 
suggests, in this context, that she does not know whether the 
decedent may have used this other name at some point in the 
past, she does not appear to actually assert that she has any 
reason to believe that the other name has any connection to 
her husband.  Although not entirely clear, it appears that 
the appellant noted this other name in some VA 
correspondence, perhaps correspondence referring to another 
person in error, and assumed or speculated that it could 
relate to her husband.  However, review of the claims file 
does not indicate that the decedent has any connection to the 
other name or that he served under any alias otherwise.  
Therefore, the Board finds that the references to this other 
name present no basis for seeking another recertification 
from the NPRC.

Therefore, based on the evidence of record, the Board must 
conclude that the appellant's claim for VA benefits is 
without legal merit.  The NPRC has certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
While the Board is not disputing the authenticity of the 
documentation submitted by the appellant pertaining to her 
husband's service, service still must be confirmed by the 
service department.  VA is prohibited from finding, on any 
basis other than a service department document or service 
department verification, that a particular individual served 
in the U.S. Armed Forces.  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

The JMR in this case directs the Board to present additional 
discussion of the evidence submitted by the appellant in this 
case and the application of 38 C.F.R. § 3.203(a).  The 
documents submitted by the appellant, including affidavits 
and documents issued by the Philippine government, are not 
service department documents; many of these records also do 
not contain all of the required information such as length, 
time and character of service.  These documents which are not 
service department documented are insufficient to establish 
qualifying service for purposes of VA benefits.  38 C.F.R. 
§ 3.203(a).  Some of the most specific documents include a 
certificate of recognition from the General Headquarters of 
the Fil-American Guerilla Forces in Manila, Philippines and a 
certificate issued by the Filipino-American Irregular Troops 
Army of the United States Veterans Affairs Office; the Board 
finds that neither of these documents are issued by a United 
States service department.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans (and their surviving spouses) are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service.  See Duro, supra; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  As none 
of the documents was issued by a U. S. service department, 
the documents do not meet the requirements of 38 C.F.R. 
§ 3.203.  Since the evidence submitted by the Appellant does 
not meet the requirements of 38 C.F.R. § 3.203, the Board 
must rely upon the verification of service or non-service 
from a U. S. service department.

The Board notes that the law determining how to characterize 
the decedent's military service, rather than any controversy 
concerning the facts of such service, is dispositive in this 
case.  As the law, and not the evidence, is dispositive, the 
appeal is denied due to the absence of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant's husband was not a 'veteran' for 
purposes of entitlement to VA benefits.  Therefore, the 
appellant's claim of entitlement to VA benefits, as the 
surviving spouse of the decedent, must be denied as a matter 
of law.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


